Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment filed on 10/19/2021 has been entered.  No claims have been added or cancelled.  Claims 1-2, 6-9, 13-16 and 20 have been amended.  Claims 1-20 are still pending in this application, with claims 1, 8 and 15 being independent. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-3, 8-10, and 15-17 have been considered but are moot based on new grounds of rejections.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 8-10, and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Porat et al. (US 2014/0254510; hereinafter Porat) in view of Kim et al. (US 2019/0394804; hereinafter Kim) and Yi et al. (US 2014/0314048; hereinafter Yi).
Regarding claim 1, Porat shows a method (Figures 6 and 8B shows a method of wireless communication.) of wireless communication, comprising: 
determining that a second clear channel assessment check on a second channel is successful (Figure 6 and 8B: Par. 0037, 0073-0075; noted when a packet is received on a given channel, a first CCA level is used to determine the status of the channel. A status of any channel checked is deemed acceptable or note based on the CCA assessment on each channel.); and
transmitting a scheduling message based at least in part on the determination (Par. 0031; noted based on the determined status of the one or more channels, the device may then select at least one of those channels for use in supporting communications with one or more other devices and also then selectively direct when to support those communications based on the determined status of one or more channels.  Noted that in order to properly selectively direct when to support 
Porat shows all of the elements as discussed above.  Porat does not specifically show determining that a second clear channel assessment check on a second channel is successful  and that an extended clear channel assessment check on the second channel is unsuccessful and transmitting a scheduling message on the first channel, the scheduling message identifying the first channel and the second channel.
However, the above-mentioned claim limitations are well-established in the art as evidenced by Kim and Yi.  
First, Kim shows determining that a second clear channel assessment check on a second channel is successful  and that an extended clear channel assessment check on the second channel is unsuccessful (Figure 37; Par. 0410-0413; noted base station LL6 performs CCA (normal CCA + extended CCA) on the channel. In a given example, CCA is determined to be idle (i.e. successful) and the extended CCA to is determined to be busy prior to transmitting the DRS.).
In view of the above, having the system of Porat, then given the well-established teaching of Kim, it would have been obvious before the effective filing date of the application to modify the system of Porat as taught by Kim, in order to provide motivation for performing an efficient selection and management of the channel for the data transmission (Par. 0469 of Kim).
Second, Yi shows transmitting a scheduling message on the first channel, the scheduling message identifying the first channel and the second channel (Figure 8; Par. 0108; noted if cross-carrier scheduling is performed, only the first DL CC configured as the PDCCH monitoring DL CC transmits a PDCCH. The PDCCH transmitted on the first DL CC schedules not only the 
In view of the above, having the system of Porat, then given the well-established teaching of Yi, it would have been obvious before the effective filing date of the application to modify the system of Porat as taught by Yi, in order to provide motivation to provide a connection establishment method for MTC UE and UE operating in a limited coverage and an apparatus using the same (Par. 0008, 0016-0017 of Yi).
Regarding claim 2, modified Porat shows refraining from transmitting the scheduling message on the second channel based at least in part on the extended clear channel assessment check (Porat: Figure 8B: supporting communications using only the selected channels based on the CCA assessment.). 
Regarding claim 3, modified Porat shows identifying whether uplink data is being transmitted on the first channel or the second channel or both (Porat: Figure 8B; noted received 1+ packet on any given channels present at step 811.); and receiving the uplink data on the first channel or the second channel based at least in part on the scheduling message (Porat: Figure 8B: noted supporting communications using only the selected channels based on the CCA assessment.). 
Regarding claim 8, Porat shows an apparatus (Figure 3A shows a WDEV devices for wireless communication.) for wireless communication, comprising: 
a processor, memory in electronic communication with the processor; and instructions stored in the memory and operable, when executed by the processor (Figure 3A shows WDEV 
determine that a second clear channel assessment check on a second channel is successful (Figure 6 and 8B: Par. 0037, 0073-0075; noted when a packet is received on a given channel, a first CCA level is used to determine the status of the channel. A status of any channel checked is deemed acceptable or note based on the CCA assessment on each channel.); and
transmit a scheduling message based at least in part on the determination (Par. 0031; noted based on the determined status of the one or more channels, the device may then select at least one of those channels for use in supporting communications with one or more other devices and also then selectively direct when to support those communications based on the determined status of one or more channels.  Noted that in order to properly selectively direct when to support communications, devices have to be informed of the CCA status of channel on which to perform communications.).
Porat shows all of the elements as discussed above.  Porat does not specifically show determining that a second clear channel assessment check on a second channel is successful  and that an extended clear channel assessment check on the second channel is unsuccessful and transmitting a scheduling message on the first channel, the scheduling message identifying the first channel and the second channel.
However, the above-mentioned claim limitations are well-established in the art as evidenced by Kim and Yi.  
First, Kim shows determining that a second clear channel assessment check on a second channel is successful  and that an extended clear channel assessment check on the second channel is unsuccessful (Figure 37; Par. 0410-0413; noted base station LL6 performs CCA 
In view of the above, having the system of Porat, then given the well-established teaching of Kim, it would have been obvious before the effective filing date of the application to modify the system of Porat as taught by Kim, in order to provide motivation for performing an efficient selection and management of the channel for the data transmission (Par. 0469 of Kim).
Second, Yi shows transmitting a scheduling message on the first channel, the scheduling message identifying the first channel and the second channel (Figure 8; Par. 0108; noted if cross-carrier scheduling is performed, only the first DL CC configured as the PDCCH monitoring DL CC transmits a PDCCH. The PDCCH transmitted on the first DL CC schedules not only the PDSCH of the first DL CC, but also the PDSCHs of a second DL CC and a third DL CC by using a CIF. The second DL CC and the third DL CC not configured as a PDCCH monitoring DL CC do not transmit PDCCHs.).
In view of the above, having the system of Porat, then given the well-established teaching of Yi, it would have been obvious before the effective filing date of the application to modify the system of Porat as taught by Yi, in order to provide motivation to provide a connection establishment method for MTC UE and UE operating in a limited coverage and an apparatus using the same (Par. 0008, 0016-0017 of Yi).

Regarding claims 9 and 10, these claims are rejected based on the same reasoning as presented in the rejection of claims 2 and 3.
Regarding claim 15, Porat shows a non-transitory computer-readable medium storing code for wireless communication (Figure 3A shows WDEV device to include instructions stored 
determine that a second clear channel assessment check on a second channel is successful (Figure 6 and 8B: Par. 0037, 0073-0075; noted when a packet is received on a given channel, a first CCA level is used to determine the status of the channel. A status of any channel checked is deemed acceptable or note based on the CCA assessment on each channel.); and
transmit a scheduling message based at least in part on the determination (Par. 0031; noted based on the determined status of the one or more channels, the device may then select at least one of those channels for use in supporting communications with one or more other devices and also then selectively direct when to support those communications based on the determined status of one or more channels.  Noted that in order to properly selectively direct when to support communications, devices have to be informed of the CCA status of channel on which to perform communications.).
Porat shows all of the elements as discussed above.  Porat does not specifically show determining that a second clear channel assessment check on a second channel is successful  and that an extended clear channel assessment check on the second channel is unsuccessful and transmitting a scheduling message on the first channel, the scheduling message identifying the first channel and the second channel.
However, the above-mentioned claim limitations are well-established in the art as evidenced by Kim and Yi.  
First, Kim shows determining that a second clear channel assessment check on a second channel is successful  and that an extended clear channel assessment check on the second channel is unsuccessful (Figure 37; Par. 0410-0413; noted base station LL6 performs CCA 
In view of the above, having the system of Porat, then given the well-established teaching of Kim, it would have been obvious before the effective filing date of the application to modify the system of Porat as taught by Kim, in order to provide motivation for performing an efficient selection and management of the channel for the data transmission (Par. 0469 of Kim).
Second, Yi shows transmitting a scheduling message on the first channel, the scheduling message identifying the first channel and the second channel (Figure 8; Par. 0108; noted if cross-carrier scheduling is performed, only the first DL CC configured as the PDCCH monitoring DL CC transmits a PDCCH. The PDCCH transmitted on the first DL CC schedules not only the PDSCH of the first DL CC, but also the PDSCHs of a second DL CC and a third DL CC by using a CIF. The second DL CC and the third DL CC not configured as a PDCCH monitoring DL CC do not transmit PDCCHs.).
In view of the above, having the system of Porat, then given the well-established teaching of Yi, it would have been obvious before the effective filing date of the application to modify the system of Porat as taught by Yi, in order to provide motivation to provide a connection establishment method for MTC UE and UE operating in a limited coverage and an apparatus using the same (Par. 0008, 0016-0017 of Yi).

Regarding claims 16 and 17, these claims are rejected based on the same reasoning as presented in the rejection of claims 2 and 3, respectively.

Allowable Subject Matter
Claims 4-7, 11-14 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
None of the prior art references, Porat, Kim nor Yi, teaches the claimed subject matter as presented in dependent claims 4-7, 11-14 and 18-20.  Examiner submits that the allowance of this application is based on an examination wherein the claim limitations listed above were not taken alone but in view of the scope of the claim(s) as a whole including any proceeding and/or preceding claim limitation(s) present within the claims and by their respective dependencies on other claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20180255576 A1 - pertain to methods for listen before talk (LBT) operation and license-assisted access to unlicensed frequencies with multiple carriers for long term evolution (LTE), LTE-advanced, and other similar wireless communication systems.
US 20170019909 A1 - relates to method and apparatus for adaptive control of contention window in LAA.
US 20160338053 A1 - relates to a method and a device for transmitting and receiving data in a wireless communication system using a shared band.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REDENTOR M PASIA whose telephone number is (571)272-9745. The examiner can normally be reached Mon-Thurs (8:15am-2:30pm), Fri (6:00am-6:30pm) and Sat (9am-12noon).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on (571)272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REDENTOR PASIA/Primary Examiner, Art Unit 2413